BAIME, J.A.D.,
concurring.
I am in complete accord with the views expressed in Part I of Judge Shebell’s thorough opinion. Specifically, I agree that the NJDEP’s draw upon the monies of the Fund does not trigger arbitration proceedings. Although the statutory scheme is not a model of clarity, the clearly expressed legislative design is to confer upon the NJDEP the authority to take immediate corrective action when confronted with potential or ongoing environmental harm. Our construction of the statute is consonant with this legislative goal.
I perceive no need to resolve questions that are not directly before us concerning the appropriate parameters of arbitration under the statutory scheme. I would save for another day issues pertaining to the metes and bounds of the arbitration remedy.